DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a DIV of application 15/735,505 filed 12/11/2017 now abandoned.
Application 15/735,505 is a 371 of PCT/AU2016/050478 06/10/2016, claiming priority to Australia application 2015902260 filed 06/11/2015.
 
Status of the Claims
Claim(s) 3-5 is/are pending in this application.  Claim 3 is discloses (1) the vascular disrupting agent, BNC-105P and (2) the immunotherapeutic agent, an inhibitor of Programmed Death 1 (PD-1).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov 23 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/087684 (WO ‘684) in view of Muller (Cancer lmmunol Res; 2(8) August 2014 Published Online First April 21, 2014).  
The prior art references were cited by applicant in their IDS.
Claim 3 is directed to a method for treating colon cancer, the method comprising administering to a colon cancer patient in need thereof a vascular disrupting agent and an immunotherapeutic agent, 
wherein the vascular disrupting agent is a tubulin polymerization inhibitor selected from 2-methyl-7-hydroxy-3-(3,4,5-trimethoxybenzoyl)-6-methoxybenzofuran and disodium [6-methoxy-2-methyl-3-(3,4,5-trimethoxybenzoyl)-1-benzofuran-7-yl] phosphate,
wherein the immunotherapeutic agent is an anti-immune-checkpoint inhibitor antibody selected from PD-L 1, PD-1, or CTLA-4, and
wherein the tubulin polymerization inhibitor is administered as a separate dosage form to the immunotherapeutic agent.
Regarding claim 3, WO ‘684 teaches (see claim 1, where formula I encompasses BNC105) the preferred compounds (formula I) of the invention having increased tubulin binding activity or anti-tumour vasculature activity, can be useful in methods of therapy; in particular these compounds may be used for treating tumours, pages 39, lines 21-27. 	Regarding claim 3 and the limitation of treating colon cancer in a subject in need, WO ‘684 teaches the term "tumour" is used to define any malignant cancerous growth, and may include leukemias, melanomas, colon, lung, ovarian, skin, breast, prostate, CNS, and renal cancers, as well as other cancers, pages 39, lines 21-27. 
Regarding claim 3 and vascular disrupting agents claimed, WO ‘684 teaches 
    PNG
    media_image1.png
    183
    489
    media_image1.png
    Greyscale

Compound 12, Example 11 above, is identified as claimed compound BNC105.1 

    PNG
    media_image2.png
    160
    370
    media_image2.png
    Greyscale

Regarding claim 3 and claimed species BNC105P (the phosphate salt of BNC105), WO ‘684 teaches that a particularly preferred prodrug is a disodium phosphate ester, see page 45, lines 12-13, that reads upon BNC105P. WO ‘684 teaches that this salt of its compounds may be useful in increasing the solubility of the compounds, in a benign vehicle like saline, for delivery, see page 45, lines 12-15. 
This teaching of a use of a saline carrier reads upon applicant’s claims 1 and 6-10 and the limitation of a pharmaceutical composition (see especially the invention’s claims 6-10). Further, see also page 1, lines 6-8 and page 40, lines 15-18 teaching the use of pharmaceutical compositions of formula I and the taught compounds like BNC105.
This teaching of a saline carrier and compounds such as BNC105P suggests that such tubulin polymerization inhibitor can be administered as a separate dosage form from other drugs used in combination, such as an immunotherapeutic agent.
Further, WO ‘684 teaches that combination partners in its therapies maybe administered together, one after the other, separately in one combined unit dosage or in separate unit dosage forms, see page 46, lines  26-27.
WO ‘684 teaches its compounds of formula I encompassing BNC105 are useful in combination therapies, see page 46, lines 11-15. 
Although WO ‘684 teaches the elected species of a vascular disrupting agent (BNC105 and BNC105P) as combination therapy as required by the claimed invention, it does not specifically teach a particular combination with an immunotherapeutic agent (an inhibitor of Programmed Death 1 (PD-1)).
However one of ordinary skill in the art would have had a reasonable expectation of success based on the teachings of WO ‘684 that combinations of a vascular disrupting agent (BNC105 and BNC105P) with other anti-cancer drugs would be useful for formulating anti-cancer pharmaceutical compositions as claimed. This is especially true where Muller teaches combination therapies with PD-1.
The rationale to support the finding of obviousness are the teachings and known methods of the prior art (BNC105 or phosphate salts thereof, which read upon BNC105P as elected as taught by WO ‘684 to treat cancer) in combination with an immunotherapeutic agent (an inhibitor of Programmed Death 1 (PD-1), as taught by Muller to treat cancer) to allow the skilled artisan to predictably arrive at the claimed invention. 
Specifically, Muller teaches combinations of anti-cancer drugs in combination with immune checkpoint blockers such as PD-1 to treat cancer, see abstract. Muller teaches that “blockade of additional immune checkpoints, such as the PD-1-PD-Ll interaction, has been shown to efficiently overcome immune resistance and produce durable clinical responses” in patients with various type of cancers, see page 741, column 2. Muller teaches PD-1 combination treatment in various tumor and cancer models, see various experiments and Figures 3 and 4.
Per MPEP 2144.06 it would be prima facie obvious to combine BNC105 with PD-1. 2   “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” 
As the cited art teaches that both PD-1 and BNC105 (and its disodium phosphate prodrug form, BNC105P) are known cancer treatments to be used in combinations with other anti-cancer drugs, it would be prima facie obvious to combine the two in a pharmaceutical combination or pharmaceutical composition.
Regarding claims 5 and 6, where the patient is already undergoing treatment with the immunotherapeutic agent or vascular disrupting agent when the other agent is administered, it would be obvious to do so as Muller suggests it in that it teaches that PD-1-PD-L1 via blockade of additional checkpoints has been shown to produce durable clinical response even in heavily pretreated patients, see page 741.
Further, WO ‘684 teaches that combination partners in its therapies maybe administered together, one after the other, separately in one combined unit dosage or in separate unit dosage forms, see page 46, lines  26-27.
Additionally, WO 684 discloses that suitable dosage amounts and dosing regiments can be determined by the attending physician and may depend on the particular condition being treated, the severity of the condition as well as the general age, health and weight of the subject, see page 41, lines 6-8. 

 Thus, one of ordinary skill in the art has the suggestion of combination therapy in a patient pretreated either with the immunotherapeutic agent or vascular disrupting agent as claimed.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 CAS Registry Number 945771-74-4, aka  (7-Hydroxy-6-methoxy-2-methyl-3-benzofuranyl)(3,4,5 trimethoxyphenyl) methanone; 2-Methyl-7-hydroxy-3-(3,4,5-trimethoxybenzoyl)-6-methoxybenzofuran or BNC 105.
        2 ART RECOGNIZED EQUIVALENCE FOR THE SAME PURPOSE [R-08.2012], I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).